* Rehearing denied Feb. 10, 1936.
This is a suit for rent for the months of October, November, and December, 1932, and January, February, and March, 1933, at the rate of $32.50, for March 1935, at $30, and a balance on April, 1933, rent of $5, or a total of $230. There was judgment below in favor of defendant dismissing plaintiff's demand as in case of nonsuit.
It appears from the record that the rent for the months for which this suit was instituted was paid, a fact which counsel for plaintiff, in oral argument, conceded, but it is contended that the record also indicates that there was some rent due for other months, and that we should give judgment for the amount shown to be due. Without commenting upon whether there is proof of defendant's indebtedness on some account *Page 330 
not covered by the pleadings, we are of opinion that such indebtedness, if it exists, should be the subject of another suit, as it forms no part of the issue in this case.
The defendant has asked that the judgment of nonsuit be changed to a judgment dismissing plaintiff's suit, and we believe that this amendment should be made.
For the reasons assigned, the judgment appealed from is amended so as to run in favor of the defendant, Rudolph Hardouin, Jr., dismissing the suit of plaintiffs at their cost.
Amended; suit dismissed.